JOSE DAVID ALCANTARA of ATLANTIC CITY , who was admitted to the bar of this State in 1988, having been found guilty after a trial by jury in the Superior Court of New Jersey, Atlantic County, of endangering the welfare of a child under 16 years of age, in violation of N.J.S.A. 2C:24-4, a second-degree offense, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13 (b)(1), JOSE DAVID ALCANTARA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective *809immediately and until the further Order of this Court; and it is further
ORDERED that JOSE DAVID ALCANTARA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSE DAVID ALCANTARA comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.